     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CHANTAL R. JENKINS, PA SBN 307531
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8931
 7          Facsimile: (415) 744-0134
            E-Mail: Chantal.Jenkins@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                         SACRAMENTO DIVISION
12
13                                                  ) 2:17-cv-02522-DMC
     MOHDMAHIR BIN ABDULLAH,                        )
14                                                  ) MOTION AND PROPOSED ORDER FOR
                    Plaintiff,                      ) AN EXTENSION OF TIME
15                                                  )
            vs.                                     )
16   NANCY A. BERRYHILL,                            )
     Acting Commissioner of Social Security,        )
17                                                  )
                    Defendant.                      )
18                                                  )
                                                    )
19
20           Defendant hereby moves for a three-week extension of time from March 18, 2019 to
21   April 8, 2019 respond to Plaintiff’s opening brief. Defendant’s counsel unexpectedly had to
22   leave work last week for two days to travel out of state for a family member’s funeral.
23   Defendant’s counsel has to complete four briefs in other social security cases and represent the
24   agency in an oral argument within the next month. Defendant’s counsel also has to assist the
25   U.S. Attorney’s Office in responding to a complaint in a federal court employment case where
26   the answer is due in three weeks.
27          Defendant’s counsel contacted Plaintiff via phone on March 14 and March 15, but has
28   not heard back from Plaintiff.


                                                     1
 1         This request is made in good faith with no intention to unduly delay the proceedings.
 2         Counsel apologizes to the Court for any inconvenience caused by this delay.
 3
 4                                              Respectfully submitted,
 5
 6
 7   Dated: March 18, 2019                      MCGREGOR W. SCOTT
                                                United States Attorney
 8
                                                DEBORAH LEE STACHEL
 9                                              Regional Chief Counsel, Region IX
                                                Social Security Administration
10
11
                                         By:    /s/ Chantal R. Jenkins
12                                              CHANTAL R. JENKINS
                                                Special Assistant United States Attorney
13
14
15
16
                                                ORDER
17
18
     APPROVED AND SO ORDERED NUNC PRO TUNC TO MARCH 18, 2019:
19
20
21
     Dated:    March 20, 2019
22                                                     ____________________________________
                                                       DENNIS M. COTA
                                                       UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28


                                                   2
